Journal Entries (1823-28): Journal j: (1) Leave to take deposition *p. 437; (2) bill dismissed *p. 496. Journal 4: (3) Special master appointed, witness sworn MS p. 63; (4) witnesses sworn MS p. 64; (5) motion to dismiss, witness sworn MS p. 65; (6) witnesses sworn MS p. 65; (7) attendance of witness proved MS p. 67; (8) continued under advisement MS p. 72; (9) bill dismissed MS p. 105; (10) motion for rehearing, petition filed MS p. 113; (11) rehearing granted MS p. 123; (12) motion to rescind order for rehearing and to make decree absolute MS p. 133; (13) motion for leave to amend bill denied, order of rehearing rescinded, decree made absolute MS p. 165.
Papers in File: (i) Bill of complaint; (2) precipe for writs of subpoena; (3-4) writs of subpoena; (5) precipe for writ of subpoena; (6) writ of subpoena; (7) sheriff’s bill of fees; (8) petition to examine witness de bene esse; (9) affidavit to examine witness de bene esse; (10) copy of interrogatories to Joseph Baron; (11) answer of William Woodbridge; (12) motion that bill be taken as confessed, etc.; (13) answer of James May; (14) precipe for subpoena; (15) subpoena; (16) precipe for subpoena; (17) subpoena; (18) replication; (19) copy of interrogatories to Jacques Peltier; (20) deposition of Joseph Baron; (21) deposition envelope; (22) deposition of Jacques Peltier; (23) deposition envelope; (24-25) subpoenas; (26) answer of Joseph Beaubien; (27) answer of St. Mark Beaubien; (28) motion to dismiss bill; (29-31) subpoenas; (32-41) depositions of James Abbott, Gabriel Richard, John Hunt, Abraham Edwards, James McCloskey, Peter Audrain, John J. Deming, Gabriel Godfrey, Jr., Antoine Baron and Robert Abbott, respectively; (42) master’s fee bill; (43) deposition of John J. Deming; (44) claim for attendance as witness; (45) draft of decree; (46) petition for rehearing; (47) receipt for sheriff’s fee; (48) receipt for witness fee; (49) motion to amend bill; (50) draft of order denying motion to amend; (51) affidavit of nonperformance of condition in decree; (52) motion that decree be made absolute; (53-54) drafts of decree; (55) fi. fa. for costs; (56) bill of costs; (57) bill of costs and receipts; (58) receipt for costs; (59) bill of costs; (60) power of *289attorney—Joseph Beaubien to James May; (61) lease—William Wood-bridge to James May; (62) letter from Joseph Beaubien to James May; (63) translation of letter from Joseph Beaubien to James May.
Chancery Case 29 of 1822. Recorded in Chancery Journal (printed in Yol. II), *pp. 85-124.